ICJ_171_ArbitralAward1899_GUY_VEN_2022-06-13_ORD_01_NA_00_FR.txt.                            COUR INTERNATIONALE DE JUSTICE



                                            ANNÉE 2022
                                                                                                  2022
                                                                                                 13 juin
                                                                                               Rôle général
                                                                                                  no 171
                                            13 juin 2022



                       SENTENCE ARBITRALE DU 3 OCTOBRE 1899

                                  (GUYANA c. VENEZUELA)



                                           ORDONNANCE



Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
           ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
           SALAM, IWASAWA, NOLTE, juges ; M. WOLFRUM, juge ad hoc ; M. GAUTIER, greffier.


      La Cour internationale de Justice,

      Ainsi composée,

      Après délibéré en chambre du conseil,

      Vu l’article 48 du Statut de la Cour et l’article 79bis, paragraphes 1 et 3, de son Règlement,

      Vu la requête enregistrée au Greffe de la Cour le 29 mars 2018, par laquelle le Gouvernement
de la République coopérative du Guyana (ci-après dénommée «Guyana») a introduit une instance
contre la République bolivarienne du Venezuela (ci-après dénommée «Venezuela»), relativement à
un différend concernant «la validité juridique et l’effet contraignant de la sentence arbitrale du
3 octobre 1899 relative à la frontière entre la colonie de la Guyane britannique et les Etats-Unis du
Venezuela»,

        Vu l’ordonnance en date du 19 juin 2018, par laquelle la Cour a estimé, en application de
l’article 79, paragraphe 2, du Règlement du 14 avril 1978, tel qu’amendé le 1er février 2001, que,
compte tenu du fait que le Venezuela l’avait informée que, selon lui, la Cour n’avait manifestement

                                                 -2-

pas compétence pour connaître de l’affaire et qu’il avait décidé de ne pas prendre part à la procédure,
il était nécessaire de régler en premier lieu la question de sa compétence et, en conséquence, il devait
être statué séparément, avant toute procédure sur le fond, sur cette question, et a fixé au 19 novembre
2018 et au 18 avril 2019, respectivement, les dates d’expiration des délais pour le dépôt d’un
mémoire du Guyana et d’un contre-mémoire du Venezuela sur ladite question, tout en préservant
expressément la possibilité pour le Venezuela de faire usage de ses droits procéduraux en tant que
Partie à l’affaire,

       Vu le mémoire du Guyana sur la question de la compétence de la Cour déposé dans le délai
ainsi fixé,

       Rappelant que le Venezuela n’a pas présenté de contre-mémoire, mais qu’il a, le 28 novembre
2019, adressé à la Cour un document intitulé «Mémorandum de la République bolivarienne du
Venezuela sur la requête déposée par la République coopérative du Guyana auprès de la Cour
internationale de Justice le 29 mars 2018»,

       Vu la lettre en date du 10 février 2020, par laquelle le Venezuela a indiqué qu’il n’avait pas
l’intention de prendre part à la procédure orale sur la question de la compétence de la Cour,

      Une audience publique s’étant tenue le 30 juin 2020, à laquelle le Guyana a présenté ses
plaidoiries et conclusions sur la question de la compétence de la Cour,

       Vu l’arrêt en date du 18 décembre 2020, par lequel la Cour a dit qu’elle avait compétence pour
connaître de la requête déposée par le Guyana le 29 mars 2018 dans la mesure où elle se rapporte à
la validité de la sentence arbitrale du 3 octobre 1899 et à la question connexe du règlement définitif
du différend concernant la frontière terrestre entre le Guyana et le Venezuela,

       Vu l’ordonnance en date du 8 mars 2021, par laquelle la Cour a fixé au 8 mars 2022 et au
8 mars 2023, respectivement, les dates d’expiration des délais pour le dépôt du mémoire du Guyana
et du contre-mémoire du Venezuela sur le fond,

      Vu le mémoire du Guyana déposé dans le délai ainsi fixé,

      Vu la lettre en date du 6 juin 2022, par laquelle S. Exc. Mme Delcy Eloína Rodríguez Gómez,
vice-présidente de la République bolivarienne du Venezuela, a informé la Cour que le Gouvernement
vénézuélien avait désigné S. Exc. M. Samuel Reinaldo Moncada Acosta, représentant permanent de
la République bolivarienne du Venezuela auprès des Nations Unies, en qualité d’agent et
S. Exc. M. Félix Plasencia González, ancien ministre du pouvoir populaire des affaires étrangères de
la République bolivarienne du Venezuela, et Mme Elsie Rosales García, professeure à l’Universidad
Central de Venezuela, en qualité de coagents aux fins de l’affaire ;

       Considérant que, le 7 juin 2022, le Venezuela a déposé des exceptions préliminaires
d’irrecevabilité de la requête, et qu’un exemplaire original de celles-ci a immédiatement été transmis
à l’autre Partie ;

      Considérant qu’en conséquence, en vertu des dispositions du paragraphe 3 de l’article 79bis
du Règlement de la Cour, la procédure sur le fond est suspendue et qu’il y a lieu de fixer un délai
dans lequel la Partie adverse pourra présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires ;

      Compte tenu de l’instruction de procédure V, aux termes de laquelle le délai pour la
présentation d’un tel exposé écrit ne devra en général pas excéder quatre mois à compter de la date
de présentation d’exceptions préliminaires,

                                                 -3-

      Fixe au 7 octobre 2022 la date d’expiration du délai dans lequel la République coopérative du
Guyana pourra présenter un exposé écrit contenant ses observations et conclusions sur les exceptions
préliminaires soulevées par la République bolivarienne du Venezuela ;

      Réserve la suite de la procédure.



        Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye,
le treize juin deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la République coopérative du
Guyana et au Gouvernement de la République bolivarienne du Venezuela.




                                                                        La présidente,
                                                          (Signé)    Joan E. DONOGHUE.




                                                                         Le greffier,
                                                          (Signé)    Philippe GAUTIER.




                                            ___________

